                                          Case 3:19-cv-07630-MMC Document 29 Filed 10/09/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THERESA BROOKE,                                 Case No. 19-cv-07630-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER DENYING STIPULATION OF
                                                  v.                                     DISMISSAL
                                  9

                                  10     GRAND HYATT SF LLC,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of the parties' "Stipulation of Dismissal With Prejudice," as

                                  14   well as a proposed order approving the stipulation, both filed October 5, 2020.

                                  15          By order filed May 7, 2020, the Court dismissed plaintiff's complaint without further

                                  16   leave to amend. That same date, the Clerk of Court entered judgment and plaintiff filed a

                                  17   notice of appeal. On July 21, 2020, plaintiff filed a "Notice of Settlement."

                                  18          As plaintiff's appeal of the judgment remains pending before the Court of Appeals

                                  19   for the Ninth Circuit,1 this Court lacks jurisdiction to approve the parties' stipulation. In

                                  20   particular, the stipulation, although not expressly acknowledging such request,

                                  21   necessarily asks the Court to vacate the judgment, as, unless the judgment is set aside,

                                  22   there are no claims to dismiss. See Crateo, Inc. v. Intermark, Inc., 536 F.23d 862, 869

                                  23   (9th Cir. 1976) (holding where appeal from judgment is "pending," district court has "no

                                  24   jurisdiction" to vacate judgment).

                                  25          Moreover, even if the Court had jurisdiction to consider the stipulation, the parties

                                  26
                                  27          1
                                              It appears plaintiff has not filed the Notice of Settlement with the Court of
                                  28   Appeals.
                                          Case 3:19-cv-07630-MMC Document 29 Filed 10/09/20 Page 2 of 2




                                  1    have failed to show the stipulation should be approved. Specifically, "mootness by

                                  2    reason of settlement does not justify vacatur of a judgment." See U.S. Bancorp Mortgage

                                  3    Co. v. Bonner Mall Partnership, 513 U.S. 18, 29 (1994). Rather, vacatur of a judgment

                                  4    may be granted only upon a showing of "exceptional circumstances," which

                                  5    circumstances must be more than "the mere fact that the settlement agreement provides

                                  6    for vacatur," see id., and, in this instance, the parties have failed to identify any reason for

                                  7    their implicit request for vacatur of the judgment.

                                  8           Accordingly, the parties' request for entry of an order of dismissal is hereby

                                  9    DENIED.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: October 9, 2020
Northern District of California
 United States District Court




                                                                                                 MAXINE M. CHESNEY
                                  13                                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
